Title: From George Washington to Betty Washington Lewis, 7 October 1792
From: Washington, George
To: Lewis, Betty Washington



My dear Sister,
Mount Vernon Octr 7th 1792.

As Mrs Washington and myself expect to set out to morrow for Philadelpa and the Majr & Fanny the day after if the Vessel which is to carry him to Colo. Bassets arrives in time, I have taken the advantage of the good opportunity afforded by Mr Robt Lewis of sending Harriot to Fredericksburg. It is done at this time (notwithstanding your proposed visit to Albemarle) 1st because it would be improper to leave her here after we are all gone; 2d because there would be no person to accompany her down afterwards; and 3d because it might be inconvenient for her to travel alone.
She comes—as Mrs Washington informs me—very well provided with every thing proper for a girl in her situation: this much I know, that she costs me enough to place her in it. I do not, however, want you (or any one else) to do more by her than merely to admit her into your family whilst this House is uninhabited by a female white Woman, and thereby rendered an unfit place for her to remain at—I shall continue to do for her what I have already done for Seven years past & that is to furnish her with such reasonable & proper necessaries as she may stand in need of, notwithstanding I have had both her brothers upon my hands and been obliged to pay several hundred pounds out of my own Pocket for the board, Schooling & Cloathing &ca of them for more than the period above mentioned; their fathers Estate being unable to discharge the Executions as fast as they issued against it.
Harriot has sense enough, but no disposition to industry nor to be careful of her Cloaths. Your example and admonition may,

with proper restraints, overcome the two last—and to that end I wish you would examine her Cloaths and direct her in the use and application of them—for without this they will be (I am told) dabbed about in every hole & corner—& her best things always in use. Fanny was too easy, too much of her own indolent turn, and had too little authority to cause, either by precept or example, any change in this for the better & Mrs Washington[’s] absence has been injurious to her in many respects—but she is young and with good advice, may yet make a fine woman.
If, notwithstanding the supposition that she is well provided with every thing (except a Cloak which was not to be had in Alexandria and may be got at Fredericksburg) a deficiency is found, & you will supply it, there need be no occasion for your laying in advance more than ten days, as I could at any time remit a bank note (in a letter) to you in four days after I was made acquainted with the amount. I do not mean by this to launch into expensiveness—She has no pretensions to it, nor would the state of my finances enable me to endulge her in them if she had.
Mrs Washington joins me in best wishes for the perfect restoration of your health & every other blessing and I am, &ca

Go: W——n

